Case 1:13-vv-00656-UNJ Document 38 Filed 11/21/14 Page 1 of 2




       In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-656V
                                    Filed: November 21, 2014

* * * * * * * * * * * * * * * *                          UNPUBLISHED
BARBARA COLLINS,                             *
                                             *           Special Master Dorsey
              Petitioner,                    *
                                             *
v.                                           *
                                             *            Joint Stipulation on Damages;
SECRETARY OF HEALTH                          *            Influenza (Flu) vaccine; Guillain-
AND HUMAN SERVICES,                          *            Barré Syndrome (GBS)
                                             *
              Respondent.                    *
                                             *
* * * * * * * * * * * * * * * *
Danielle Anne Strait, Maglio, Christopher & Toale, PA, Washington, DC, for petitioner.
Voris Edward Johnson, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On September 9, 2013, Barbara Collins (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered from Guillain-Barré syndrome that was caused in fact by an
influenza (“flu”) vaccine that was administered to her on September 17, 2010. See Petition at 1.
Petitioner further alleged that she experienced the residual effects of these injuries for more than
six months. Id. at 2.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
         Case 1:13-vv-00656-UNJ Document 38 Filed 11/21/14 Page 2 of 2



       On November 21, 2014, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

        Respondent denies that the flu vaccine administered to petitioner on or about September
17, 2010, is the cause of her alleged GBS and/or any other injury. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $375,000.00, in the form of a check payable to petitioner. This amount
       represent compensation for all damages that would be available under 42 U.S.C. § 300aa-
       15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:13-vv-00656-UNJ Document 38-1 Filed 11/21/14 Page 1 of 5
Case 1:13-vv-00656-UNJ Document 38-1 Filed 11/21/14 Page 2 of 5
Case 1:13-vv-00656-UNJ Document 38-1 Filed 11/21/14 Page 3 of 5
Case 1:13-vv-00656-UNJ Document 38-1 Filed 11/21/14 Page 4 of 5
Case 1:13-vv-00656-UNJ Document 38-1 Filed 11/21/14 Page 5 of 5